Citation Nr: 0414573	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  02-18 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The veteran and his nephew, who spoke on the 
veteran's behalf, appeared before the undersigned veterans 
law judge via a videoconference hearing held at the RO in 
February 2003.  A transcript of that hearing has been 
associated with the claims file.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.


REMAND

The veteran asserts that he is virtually confined to his home 
and requires the assistance of another person because he has 
multiple debilitating disabilities, including glaucoma, 
degenerative joint disease, diabetes mellitus, and 
hypertension.  Taken together, he says these disabilities 
result in an inability to perform simple household duties and 
take care of his daily needs.  However, the evidence of 
record contains conflicting and incomplete information as to 
the veteran's disability status.  In particular, an 
incomplete "Aid and Attendance or Entitlement to 
Housebound" report received in March 2003 does not contain 
the second page of the report, which, in pertinent part, 
would include the examiner's signature and the date of the 
examination.  This matter must be remanded to request that 
the veteran submit the missing page.  See Pelegrini v. 
Principi, 17 Vet.App. 412 (2004).  Further, the Board is of 
the opinion that all current treatment records, as well as a 
current examination, should be obtained as part of the VA 
duty to assist in developing evidence pertinent to the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2003).  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).

2.  Ask the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  In 
particular, the veteran should be asked 
to submit the second page (reverse side) 
of the examination report that he 
submitted to the RO in March 2003.   

3.  Ask the veteran to identify, to the 
extent his is able, all VA and non-VA 
health care providers that have treated 
him for any disorders from January 2002 to 
the present.  Thereafter, obtain records 
from each health care provider the veteran 
identifies.   

4.  The RO should have the veteran 
undergo a VA medical examination to 
determine whether he is in need of 
regular aid and attendance due to his 
multiple health problems. The claims file 
should be made available to the examiner, 
and all pertinent findings reported in 
detail.  A rationale for the all 
conclusions reached should be provided.  

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for special monthly pension.  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




